PER CURIAM.
The undertaking does not bear the approval of the county judge, as required by section 83 of the highway law. There is no proof among the papers of the posting of the notice specifying the time and place of meeting of the commissioners, and the other matters, as prescribed by section 85 of the same statute. The papers upon which the order of the county court was granted have not been certified by such court to the appellate division, as directed by section 90 of the highway law. If these several omissions are supplied, the application may be renewed. The approval of the undertaking can be obtained nunc pro tunc. If the notices under section 85 were actually posted, proof of that fact, if filed now, will be sufficient.